Court of Appeals
                            Sixth Appellate District of Texas

                                      JUDGMENT


Rodney Hodge as Administrator of the                     Appeal from the County Court at Law of
Estate of Bessie Jeanne Worthy, Rodney                   Ellis County, Texas (Tr. Ct. No. 18-C-
Hodge as Trustee of the Bessie Jeanne                    3182-20CV1).       Memorandum Opinion
Worthy Revocable Living Trust, Rodney                    delivered by Justice Burgess, Chief Justice
Hodge, Individually, and Cheri Tye,                      Morriss and Justice Stevens participating.
Appellants

No. 06-21-00008-CV            v.

Joyce W. Lindauer Attorney, PLLC, and
Joyce Lindauer, Appellees


          As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
          We further order that the appellants, Rodney Hodge as Administrator of the Estate of
Bessie Jeanne Worthy, Rodney Hodge as Trustee of the Bessie Jeanne Worthy Revocable Living
Trust, Rodney Hodge, Individually, and Cheri Tye, pay all costs incurred by reason of this
appeal.
                                                         RENDERED OCTOBER 5, 2021
                                                         BY ORDER OF THE COURT
                                                         JOSH R. MORRISS, III
                                                         CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk